LUMPKIN, Judge,
specially concurring:
I agree with the application of 10 O.S. 1981, § 1112(d) in this case and with the clarification of our opinion in Stokes v. State, 738 P.2d 1364 (Okl.Cr 1987), but write separately to further discuss the Stokes case. The decision in Stokes was rendered on an underlying factual basis which included the defendant entering a plea of guilty and thereby waiving her right to raise certain issues. One of the issues waived was the defendant’s ability to challenge the state’s prosecution of her as an adult on a charge which was not an enumerated offense under 10 O.S.Supp. 1986, § 1104.2(A). This Court stated in Stokes:
If one of the counts in a multi-count information qualifies for the reverse certification procedure then the other counts, if there is proper joinder, will be tried accordingly. 22 O.S.1981, § 438. Our finding in appellant’s first proposition. renders this argument moot. Appellant also waived this issue with her plea. (Emphasis Added) (Citations omitted)
738 P.2d at 1366
Therefore, this Court has not previously addressed this issue on the merits.
Further, the reference to “if there is proper joinder” is not clear as to its meaning and, as in this case, can lead to an improper interpretation and application. Our decision today sets forth the proper procedure to follow when a juvenile is charged with separate acts arising out of the same transaction, some of which are enumerated acts under 10 O.S.Supp.1986, § 1104.2(A) and some which are not.